Luke, J.
James B. Burch, Esq., an attorney at law, ivas awarded a verdict and judgment for $50, as compensation for professional services rendered in the ease of Sarah Warren against Industrial Life & Health Insurance Company, in the city court of Thomasville, wherein the plaintiff (in whose name the action was prosecuted for the benefit of the attorney) sought to recover all premiums alleged to have been paid by her to the defendant company upon a policy of insurance providing for the payment of death and disability benefits, upon the ground that the company had wrongfully repudiated its contract. The contention of the plaintiff’s attorney was that the controversy involved in the pending action had been adjusted by the defendant in direct negotiations with the plaintiff, without the knowledge or the assent of the attorney, after the action had been instituted, and with intent to defeat the payment of the attorney’s fees. Exceptions were taken to the judgment of the trial court overruling the defendant’s motion for a new trial.
The general grounds of the motion for a new trial may readily be disposed of. The evidence of Mr. Burch, standing alone, was sufficient to warrant the verdict and judgment. Besides this, corroborating testimony was introduced. There are no objections on the ground of the incompetency of the witnesses or their testimony.
The charge of the court correctly presented the law applicable *361to the facts involved. The requested instructions, so far as correct and applicable, were fully covered by the charge, and therefore it is not cause for a new trial that the judge refused to give them. McCloud v. State, 166 Ga. 436 (143 S. E. 558).

Judgment affirmed..


Broyles, C. J., concurs. Bloodworlh, J., absent on account of illness.